DETAILED ACTION
The action is responsive to the amendment filed on 10/20/2021. Claims 1-8, 10-23 and 25-27 are pending in the case. Claims 1, 10 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Isaac T. Slutsky (Reg. No. 64620) on 01/25/2022.

The application has been amended as follows: 

1. (Currently Amended)  A system for configuration of vehicle applications comprising:
a display; and
a processor programmed to
provide, to the display, a user interface including an active application area configured to display an active application, and a dash card area adjacent to and nonoverlapping the application area configured to display one or more dash cards, each dash card representative of a minimized application,
responsive to a first selection of a resize control located at a predefined position within the active application area external to the dash card area, increase a dimension of the active 
responsive to a second selection of the resize control, decrease the dimension of the active application area from the second extent to the first extent and increase the dimension of the dash card area from the fourth extent to the third extent, 
wherein the first and third extents are non-zero, the second extent is greater than the first extent, and the fourth extent is less than the third extent, and the resize control is displayed at a predefined fixed location within the active application area regardless of the dimension of the active application area and the dimension of the dash card area, and
wherein the resize control is displayed as a first icon when the dimension of the active application area is at the first extent, and the resize control is displayed as a second icon when the dimension of the active application area is at the second extent, wherein the first icon and the second icon are different icons.

10. (Currently Amended)  A method comprising: 
responsive to a first selection of a resize control, increasing a non-zero dimension of an active application area configured to display an active application by an amount and decreasing a non-zero dimension of a dash card area adjacent to and nonoverlapping the application area configured to display a sequence of dash cards each representative of a minimized application by the amount, the resize 
responsive to a second selection of the resize control, decreasing the non-zero dimension of the active application area by the amount and increasing the non-zero dimension of the dash card area by the amount, 
wherein the resize control is displayed at a predefined fixed location within the active application area regardless of the dimension of the active application area and the dimension of the dash card area, and
wherein the resize control is displayed as a first icon when the dimension of the active application area is at the first extent, and the resize control is displayed as a second icon when the dimension of the active application area is at the second extent, wherein the first icon and the second icon are different icons.

17. (Currently Amended)  A non-transitory computer-readable medium comprising instructions that, when executed by a processor of an information display system, cause the information display system to:
display an active application area showing an active application and a dash card area below the application area, the active application area and the dash card area being adjacent nonoverlapping, and non-zero in height, the active application area and the dash card area sharing a horizontal boundary dividing a lower extent of the active application area from an upper extent of the dash card area, the dash card area configured to display a sequence of dash cards each representative of a minimized application;
responsive to a first selection of a resize control located at a predefined position within the active application area external to the dash card area, move the horizontal boundary vertically downward to 
responsive to a second selection of the resize control, move the horizontal boundary vertically upward to decrease height of the active application area by the height amount and increase height of the dash card area by the height amount,
wherein the resize control is displayed at a predefined fixed location within the active application area regardless of the height of the active application area and the height of the dash card area, and
wherein the resize control is displayed as a first icon when the dimension of the active application area is at the first extent, and the resize control is displayed as a second icon when the dimension of the active application area is at the second extent, wherein the first icon and the second icon are different icons.

27.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Boblett et al. (US Patent Pub. No. 20140096050 A1) discloses a displaying an active application area that displays an active application and a dash card area adjacent to the application area comprising dash cards where each dash card is representative of an application.
Dellinger et al. (US Patent Pub. No. 20180329550 A1) discloses a dock containing icons representative of minimized applications that were recently used, selecting a resize control to increase a dimension of the application area and decrease a dimension of the dash card area and selecting the resize control a second time to decrease a dimension of the application area and increase a dimension of the dash card area.
Jones et al. (US Patent Pub. No. 20050132299 A1) discloses a taskbar area that does not overlap an application area.

Nawle et al. (US Patent Pub. No. 20140075394 A1) discloses swiping a dash card in a direction away from an application area in order to remove the dash card from the dash card area.
Wild et al. (US Patent Pub. No. 20160253049 A1) discloses a status bar that provides access to features and settings of a user interface.
Choi et al. (US Patent Pub. No. 20120013548 A1) discloses displaying an overlay including secondary climate controls in response to selection of a menu control in a climate area.
Choi et al. (US Patent Pub. No. 20180188950 A1) discloses displaying dash cards in a first format when the size of a dash card is increased and displaying dash cards in a second format when the size of the dash card is decreased.
Dharwada et al. (US Patent Pub. No. 20100131877 A1) discloses displaying a dock display control at a predefined fixed location within an active application area.
Turpin et al. (US Patent No. 5608898) discloses displaying fields in a vertical layout when a dimension of the field area is increased and displaying the fields in a horizontal layout when the dimension of the field area is decreased.
However the features of displaying a resize control at a predefined fixed location within the active application area, regardless of the dimension of the active application area and the dimension of the dash card area, wherein the resize control is displayed as a first icon when the dimension of the active application area is at a first extent and displaying the resize control as a second icon when the dimension of the active application area is at the second extent, wherein the first icon and second icon are different icons when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171